Citation Nr: 1742862	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-59 049	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 2016 Board of Veterans' Appeals (Board) that denied entitlement to service connection for an acquired psychiatric disorder.

(The Veteran's appeal for entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) will be addressed in a separate decision of the Board.)


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to April 1990.

This matter is before the Board on a motion by the Veteran for revision or reversal, on the grounds of CUE, of an October 2016 Board decision that denied entitlement to service connection for an acquired psychiatric disorder.

In October 2016, the Board remanded the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a back injury.  A review of the record reveals that the Agency of Original Jurisdiction has not yet completed the actions directed in the October 2016 remand and has not recertified the issue to the Board.  Therefore, the issue is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision issued on October 19, 2016, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

2.  The October 19, 2016 Board decision was adequately supported by the evidence then of record; and it is not shown that either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, such that the outcome of the case would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 2016 Board decision that denied entitlement to service connection for an acquired psychiatric disorder did not contain CUE; therefore, the criteria for revision of that decision on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) is not applicable to claims alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

Legal Criteria

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes CUE, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-11.  As defined in the applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam); see also 38 C.F.R. § 20.1403(c).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).

Examples of situations that are not CUE include new diagnoses that "correct" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and allegations based on improper evaluation of evidence, such as a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

To prevail in a motion for CUE, the moving party must show the following: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 71 (2008) (citing to Grover v. West, 12 Vet. App. 109, 112 (1999)). 

Under Fugo, 6 Vet. App. 40, an alleged CUE must be the "kind of error . . . that if, true, would be CUE on its face. . . ."  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

Analysis

In the October 19, 2016 decision at issue, the Board considered the Veteran's service treatment records, which reflect complaints of and treatment for anger and alcohol abuse.  The Board noted an August 1989 mental health evaluation report indicating that the Veteran exhibited a number of grandiose ideas and had limited insight into his behavior and how it affected others.  His judgment was poor and he had a tendency to carry a grudge.  He had potential to act out impulsively and did not appear to be concerned about the ethics of his behavior.  The psychologist who conducted the evaluation noted that the Veteran's conscience did not seem to be well-developed.  The diagnoses were alcohol dependence, personality disorder not otherwise specified, and mixed personality disorder with narcissistic and immature features.  The psychologist indicated that the Veteran's alcohol problems could be treated in the Army, but that the personality disorder was "a long standing pattern of behavior and not amenable to short term therapy."  In addition, a January 1990 treatment record reflects no Axis I diagnosis, and an Axis II diagnosis of personality disorder, not otherwise specified.  A March 1990 separation examination shows that the Veteran's psychiatric status was normal and that he had a history of alcohol dependence.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The Board further noted that the Veteran's service personnel records reflect that he was separated from active service for alcohol abuse and that "rehabilitative efforts are no longer practical."

The Board also considered an August 2013 VA psychiatric examination report.  That examination report shows that the Veteran acknowledged he was discharged from active service due to alcohol rehabilitation failure, but asserted that "they frauded the alcohol thing."  He stated that, during service, he was provided with an escort due to concerns about his anger.  He denied further mental health treatment until June 2008, but endorsed a sporadic history of drug use.  He complained of symptoms including suspiciousness, mild memory loss, impaired judgment, difficulty establishing and maintaining effective relationships, and persistent delusions or hallucinations.  He endorsed anger and madness, road rage, nervousness, inability to trust others, and memory problems.  He also noted paranoid ideations with obsessive focus on the government defrauding him.  He voiced a belief that his college discriminated against him.  He exhibited some grandiose ideations.  After reviewing the Veteran's record as well as conducting an interview of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current psychiatric disorder had its onset during service or that it was related to or aggravated by service.  The examiner explained that alcohol dependence was the Veteran's only mental health diagnosis during service and that psychological testing at that time did not reveal any other axis I or axis II disorder.  Additionally, the Veteran did not receive any post-service mental health treatment until 2008, many years after service discharge.  The examiner also explained that the Veteran appeared to have personality traits of grandiosity, paranoia, and persecution and that the use of drugs likely exacerbated those symptoms into the currently diagnosed psychotic disorder.  His memory deficits were thought to be deficits in attention and concentration associated with his psychosis rather than a true cognitive disorder.

In the October 2016 decision, the Board noted that under 38 C.F.R. § 3.303(c) the Veteran's personality disorder is not a disease or injury for which service connection may be granted.  As to the Veteran's other diagnosed psychiatric disabilities, the Board concluded that the preponderance of the evidence was against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, and that the doctrine of reasonable doubt was therefore not for application.  Accordingly, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

In his motion to revise the October 2016 Board decision, the Veteran alleges that the Board committed CUE in finding the August 2013 VA examination to be adequate for decision-making purposes.  Specifically, he argues that the VA requested his service treatment records in October 2014, and that the August 2013 VA examination was therefore conducted "without the complete service mental health records w[h]ich violates 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.136(a), 3.159, 3.326 (2015)."  He also asserts that the Board did not state the reason for his March 1990 separation from the Army and that, "without the information the Board can't deny this claimant benefits."  The Veteran attached to his motion a March 1990 Radiologic Consultation Request/Report, a page from a November 1997 rating decision, and a page from an ABCMR Record of Proceedings report.  These documents were of record at the time of the Board's October 2016 decision.

In a "Motion to Vacate" received in October 2016, the Veteran further asserted that Records relating to his rehabilitation before June 9, 1989, were not part of the record.  He attached to the motion an AE Form 3133, Unit Commanders Report for Psychiatric Examination, dated in June 1989.  The document was of record at the time of the Board's October 2016 decision.  The motion to vacate was denied in a December 2016 decision.

In a "Motion to Vacate" received in January 2017, the Veteran asserted that the August 2013 VA examiner's lack of consideration of all service medical records was a violation of his due process rights because an April 2011 Board remand directed that the examiner review all of the service treatment records.  The motion to vacate was denied in a March 2017 decision.

The Board has considered the Veteran's arguments, and concludes that the adequacy of a VA examination is not a due process matter, but rather is an issue relating to the duty to assist and to the way in which the Board weighed and evaluated the evidence.  The Secretary's failure to fulfill the duty to assist cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(2).  Furthermore, the Veteran's disagreement with how the facts were weighed or evaluated, to include the Board's determination as to the adequacy and probative value of the August 2013 VA examination, cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).  The Board notes also that it is well-settled that a medical examination report is not deemed inadequate simply because the examiner was not able to review the claims file.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the records submitted by the Veteran in support of his motion to revise and his motions to vacate were all of record at the time of the Board's October 2016 decision and were considered by the Board.  As such, they do not show that the correct facts were not before the Board at that time.

As to the Veteran's assertion that his due process rights were violated because the Agency of Original Jurisdiction did not follow the Board's April 2011 remand directives, he is essentially challenging the Board's determination in the October 2016 that VA substantially complied with the April 2011 remand.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (remand orders require substantial compliance, not strict compliance).  "Substantial compliance" is not a due process matter, but is instead a finding on a material issue of fact and law presented by the record.  See Mathews v. McDonald, 28 Vet. App. 309, 315 (2016).  Thus, the Veteran's assertion is again merely a disagreement with how the facts were weighed or evaluated, which cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE.  Moreover, the October 2016 Board decision was adequately supported by the evidence then of record.  Furthermore, it has not been shown that either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated CUE in the Board's October 2016 decision denying entitlement to service connection for an acquired psychiatric disorder, the motion for revision on the basis of CUE must be denied.


ORDER

The motion for revision, on the basis of CUE, of the December 2016 Board decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is denied.




                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



